Talbot, C. J.,
concurring:
I concur in the opinion written by Justice McCarran. Section 5652 of the Revised Laws quoted is a copy of section 3 of the liability act passed by Congress in 1906 (Act of June 11, 1906, c. 3073, 34 Stat. 232, U. S. Comp. St. Supp. 1911, p. 1317), except that the limitation to common carriers in the federal statute does not appear in our act. Section 3 of the act of Congress of 1908 (Act of April 22, 1908, c. 149, 35 Stat. 66, U. S. Comp. St. Supp. 1911, p. 1323), contains substantially the same provisions relating to common carriers engaged in interstate commerce.
*602Florida in 1906, Wisconsin in 1907, Michigan and Texas in 1909, and California, Montana, and Nebraska in 1911 passed acts providing that no contract restricting liability of the employer should be legal or binding, and these statutes in Montana, Nebraska, Michigan, Arizona, and Texas are substantially the same as our own and the federal act. The validity of such laws has not been determined by the courts of last resort in the most of the states in which they have been so recently passed, but attacks upon statutes relating to employer and employee have often been made on the ground that they were unconstitutional as infringing upon the right of contract. In some of the earlier decisions there was a failure to consider the extent of the jurisdiction of the legislature to enact laws for the protection, safety, and welfare of employees engaged in hazardous occupations, or to discern the meander line between the sphere of legislation and the liberty of contract.
Among the earlier cases relating to statutes invalidating such contracts, the few which held such laws to be unconstitutional have been criticized or overruled. It was urged that our statute providing an eight-hour day for men working in mines, smelters, and ore-reduction plants was unconstitutional because it deprived the employer and employee of the right of contracting for a longer workday. Notwithstanding this and other objections, this court and the Supreme Court of the' United States held that such an act was valid, and that under the police power the legislature could enact laws for the protection and welfare of men so employed. (Ex Parte Boyce, 27 Nev. 299, 65 L. R. A. 47, 1 Ann. Cas. 66; Ex Parte Kair, 28 Nev. 127, 113 Am. St. Rep. 817, 6 Ann. Cas. 893; Holden v. Hardy, 169 U. S. 366, 18 Sup. Ct. 383, 42 L. Ed. 780.)
In Baltimore & Ohio R. R. Co. v. Interstate Commerce Commission, 221 U. S. 612, 31 Sup. Ct. 621, 55 L. Ed. 878, the act of Congress of March 4, 1907 (Act of March 4, 1907, c. 2939, 34 Stat. 1415, U. S. Comp. St. Supp. 1911, p. 1321), regulating the hours of labor of railroad employees engaged in interstate commerce, was held to be constitutional and not an interference with the liberty of *603contract. In Michigan Cent. R. R. v. Vreeland, 227 U. S. 66, 33 Sup. Ct. 192, 194, 57 L. Ed. 417, referring to the federal employees’ liability act, the court said: " 'The subject,’ as observed by this court in Mondou v. Railroad Co., 223 U. S. 1, 54, 32 Sup. Ct. 169, 56 L. Ed. 327, 38 L. R. A. n.s. 44, is one which falls within the police power of the state, in the absence of legislation by Congress. ’ (Nashville, C. & St. L. Ry. Co. v. Alabama, 128 U. S. 96, 99, 9 Sup. Ct. 28, 32 L. Ed. 352.)”
It being settled that the legislature may determine the best public policy regarding employees in quartz mines, smelters, and ore-reduction plants, and pass laws for their benefit and protection, it necessarily follows that any right of contract must yield to statutes passed for these humane purposes. There are numerous decisions holding that conditions of contracts upon telegrams, railroad tickets, and bills of lading are void as against public policy. Statutes have been sustained which make it unlawful to contract to pay miners at quantity rates upon screened coal instead of upon the original weight of the coal as produced in the mine (McLean v. Arkansas, 211 U. S. 539, 29 Sup. Ct. 206, 53 L. Ed. 315), and prohibiting contracts for options on grain or other commodities at a future time (Booth v. Illinois, 184 U. S. 425, 22 Sup. Ct. 425, 46 L. Ed. 623).
It has also been held by the Supreme Court of the United States that the Carmack amendment (Act of June 29, 1906, c. 3591, sec. 7, 34 Stat. 593, U. S. Comp. St. Supp. 1911, p. 1307), by which an interstate carrier voluntarily receiving property for transportation is made liable to the holder of the bill of lading for loss anywhere en route, notwithstanding any agreement to the contrary, with right of recovery over against the carrier actually causing the loss, is not unconstitutional as infringing the liberty of contract. (Atlantic Coast Line R. R. Co. v. Riverside Mills, 219 U. S. 186, 31 Sup. Ct. 164, 55 L. Ed. 167, 31 L. R. A. n.s. 7.)
The question of the constitutionality of legislation invalidating contracts which provide for release from liability for damages is answered most clearly by the *604opinion of the Supreme Court of the United States written by Justice Hughes, sustaining the Iowa statute (C., B. & Q. R. R. Co. v. McGuire, 219 U. S. 564, 31 Sup. Ct. 261, 55 L. Ed. 328), in which it is said: "This section of the code of Iowa (2071), as originally enacted, imposed liability upon railroad corporations for injuries to employees, although caused by the negligence or mismanagement of fellow servants. And it was held by this court that it was clearly within the competency of the legislature to prescribe this measure of responsibility. (Minneapolis & St. Louis Railway Co. v. Herrick, 127 U. S. 210, 8 Sup. Ct. 1176, 32 L. Ed. 109, following Missouri Railway Co. v. Mackey, 127 U. S. 205, 8 Sup. Ct. 1161, 32 L. Ed. 107.) The statute in its original form also provided that ' no contract which restricts such liability shall be legal or binding.’ * * * It has been held that the right to make contracts is embraced in the conception of liberty as guaranteed by the constitution. (Allgeyer v. Louisiana, 165 U. S. 578, 17 Sup. Ct. 427, 41 L. Ed. 832; Lochner v. New York, 198 U. S. 45, 25 Sup. Ct. 539, 49 L. Ed. 137, 3 Ann. Cas. 1133; Adair v. United States, 208 U. S. 161, 28 Sup. Ct. 277, 52 L. Ed. 436, 13 Ann. Cas. 764.) In Allgeyer v. Louisiana, supra, the court, in referring to the fourteenth amendment, said: 'The liberty mentioned in that amendment means, not only the right of the citizen to be free from the mere physical restraint of his person, as by incarceration, but the term is deemed to embrace the right of the citizen to be free in the enjoyment of all his faculties; to be free to use them in all lawful ways; to live and work where he will; to earn his livelihood by any lawful calling; to pursue any livelihood or vocation, and for that purpose to enter into all contracts which may be proper, necessary, and essential to his carrying out to a successful conclusion the purposes above mentioned.’ But it was recognized in the cases cited, as in many others, that freedom of contract is a qualified and not an absolute right. There is no absolute freedom to do as one wills or to contract as one chooses. The guaranty of liberty does not withdraw from legislative supervision that wide department of activity *605which consists of the making of contracts, or deny to government the power to provide restrictive safeguards. Liberty implies the absence of arbitrary restraint, not immunity from reasonable regulations and prohibitions imposed in the interests of the community. (Crowley v. Christensen, 137 U. S. 89, 11 Sup. Ct. 13, 34 L. Ed. 620; Jacobson v. Massachusetts, 197 U. S. 11, 25 Sup. Ct. 358, 49 L. Ed. 643, 3 Ann. Cas. 765.) 'It is within the undoubted power of government to restrain some individuals from all contracts, as well as all individuals from some contracts. It may deny to all the right to contract for the purchase or sale of lottery tickets; to the minor the right to assume any obligations, except for the necessaries of existence; to the common carrier the power to make any contract releasing himself from negligence, and, indeed, may restrain all engaged in any employment from any contract in the course of that employment which is against public policy. The possession of this power by government in no manner conflicts with the proposition that, generally speaking, every citizen has a right freely to contract for the price of his labor, services, or property. ’ (Frisbie v. United States, 157 U. S. 165, 166, 15 Sup. Ct. 586, 588, 39 L. Ed. 657.) * * * It is subject also, in the field of state action, to the essential authority of government to maintain peace and security, and to enact laws for the promotion of the health, safety, morals, and welfare of those subject to its jurisdiction. * * * The principle involved in these decisions is that where the legislative action is arbitrary, and has no reasonable relation to a purpose which it is competent for government to effect, the legislature transcends the limits of its power in interfering with liberty of contract; but, where there is reasonable relation to an object within the governmental authority, the exercise of the legislative discretion is not subject to judicial review. * * * The principle was thus stated in McLean v. Arkansas, 211 U.S. 547, 29 Sup. Ct. 206, 208, 53 L. Ed. 315: 'The legislature, being familiar with local conditions, is, primarily, the judge of the necessity of such enactments. * * * If there existed a condition of affairs concerning *606which the legislature of the state, exercising its conceded right to enact laws for the protection of the health, safety, or welfare of the people, might pass the law, it must be sustained; if such action was arbitrary interference with the right to contract or carry on business, and having no just relation to the protection of the public within the scope of legislative power, the act must fail.’ In dealing with the relation of employer, and employee the legislature has necessarily a wide field of discretion in order that there may be suitable protection of health and safety, and that peace and good order may be promoted through regulations designed to insure wholesome conditions of work and freedom from oppression. What differences, as to the extent of this power, may exist with respect to particular employments, and how far that which may be authorized as to one department of activity may appear to be arbitrary in another, must be determined as cases are presented for decision. But it is well established that, so far as its regulations are valid, not being arbitrary or unrelated to a proper purpose, the legislature undoubtedly may prevent them from being nullified by prohibiting contracts which, by modification or waiver, would alter or impair the obligation imposed. If the legislature may require the use of safety devices, it may prohibit agreements to dispense with them. If it may restrict employment in mines and smelters to eight hours a day, it may make contracts for longer service unlawful. • In such case the interference with the right to contract is incidental to the main object of the regulation, and if the power exists to accomplish the latter, the interference is justified as an aid to its exercise. * * * Here there is no question as to the validity of the regulation or as to the power of the state to impose the liability which the statute prescribes. The statute relates to that phase of the relation of master and servant which is presented by the case of railroad corporations. It defined the liability of such corporations for injuries resulting from negligence and mismanagement in. the use and operation of their railways. In the cases within its-*607purview it extended the liability of the common law by abolishing the fellow-servant rule. Having authority to establish this regulation, it is manifest that the legislature was also entitled to insure its-sufficiency by prohibiting contracts in derogation of its provisions. In the exercise of this power, the legislature was not limited with respect either to the form of the contract, or the nature of the consideration, or the absolute or conditional character of the engagement. It was as competent to prohibit contracts, which on a specified event, or in a given contingency, should operate to relieve the corporation from the statutory liability which would otherwise exist, as it was to deny validity to agreements of absolute waiver. ”
Although the Iowa act exempted settlements made after the injury was received, it is apparent that it would be fully as much within the province of the legislature to provide that contracts made after the injury should not be binding as contracts made before, and that if a statute nullifying such contracts made before injury is properly sustained, laws invalidating settlements made after the injury are not unconstitutional. The employee who is injured by defective machinery or appliances, or by some negligence for which the employer is liable, may, after the accident, be more impelled by disability which prevents him from earning his support, or by the destitution of himself or his family, or stress of circumstances, to accept in satisfaction an amount much less than the damage he has actually sustained. Equitably the statute is in accord with the decisions holding that when a solvent debtor pays only a part of the amount he owes on a clear, undisputed, liquidated demand, with a receipt or agreement that the part payment is in full, the remainder may be collected.
In Mondou v. N. Y., N. H. & Hartford R. R. Co., N. P. Railway Co. v. Babcock, and N. Y., N. H. & Hartford R. R. Co. v. Walsh, 223 U. S. 1, 32 Sup. Ct. 169, 56 L. Ed. 327, 38 L. R. A. n.s. 44, it was held that the act of Congress, with terms similar to ours, and which invalidates contracts *608of settlement or exemption whether executed before or after the injury is received, made no unwarranted interference with the liberty of contract contrary to the provisions of the federal constitution.
The state courts are bound by the construction of the federal courts given to acts of Congress, but are not required to follow the construction given to a state statute by the federal courts, or the Supreme Court of the United States, unless a federal question is involved. The federal courts follow the construction given to a state statute by the state court of last resort, notwithstanding such construction may not be in accord with the views of the federal court. Although the decision of the Supreme Court of the United States sustaining the act of Congress relating to the liability of common carriers engaged in interstate commerce may not be conclusive or binding as to the construction of our act, which contains similar provisions relating to the liability of employers, when it dobs not appear that our statute is vitiated by any provision of the state constitution which is different from the requirements of the federal constitution, the opinion in that case, and the one upholding, as not in conflict with the federal constitution, the Iowa statute, which is substantially the same as ours in relation to such contracts made before injury, are entitled to the highest consideration, and, being in accord with the principles enunciated by this court and the Supreme Court of the United States sustaining the right of the legislature to enact laws for the protection and benefit of. men employed in mines and ore-reduction plants as not an unwarranted encroachment upon the liberty of contract, may be regarded as adjudicating the principles which control this case, and as justifying the upholding of our statute.
Norcross, J.: I concur in the judgment.